Citation Nr: 0519594	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for a 
surgical scar of the left wrist, residual of a fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel







INTRODUCTION

The veteran served on active duty for training from May 7, 
1985 to September 25, 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for a residual 
surgical scar, secondary to a left wrist fracture and 
assigned a noncompensable evaluation for this disability, 
effective December 7, 2000.

The claim was previously before the Board in September 2003, 
at which time it was remanded for additional development.


FINDING OF FACT

The veteran's surgical scar is manifested by a small, 
nonpainful area on the left wrist that does not limit motion 
or function.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for a 
surgical scar of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.40, 4.118, Diagnostic Codes 5215, 7800- 
7805 (as in effect prior to, and from, August 30, 2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

The Board notes that because the issue on appeal stems from a 
notice of disagreement with the June 2001 rating decision as 
to the claim of service connection for a left wrist surgical 
scar, the exclusion from the duty to notify, pursuant to 38 
U.S.C.A. § 5103, contained in VAOPGCPREC 8-2003, is 
applicable.  Nevertheless, the record reflects that in a May 
2004 letter, the RO apprised the appellant of the information 
and evidence necessary to substantiate his claim for an 
initial compensable evaluation for his service-connected left 
wrist scar, which information and evidence, if any, that he 
is to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also requested 
to provide any evidence in his possession that pertains to 
the claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West 2002), and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially adjudicated prior 
to the provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
examination.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for compensable 
evaluation for his left wrist scar.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual Background

The veteran was afforded a VA compensation and pension 
examination in May 2001.  He complained of cramps and pain in 
his left wrist, especially when he did rotatory motion.  The 
examiner, who noted that the veteran was right-handed, 
reported that a left wrist and hand examination was normal.  
He also noted a small surgical scar near the dorsum of the 
left wrist and also on the radial side, but indicated that 
there was no tenderness, swelling, or deformity.  The 
examiner further reported that the veteran's grip strength 
was good and that his fingers were normally functioning with 
the tips of the finger coming to touch the palm in making a 
fist.  Range of motion revealed dorsiflexion of 75 degrees, 
palmar flexion of 75 degrees, radial deviation of 10 degrees, 
ulnar deviation of 25 degrees, and pronation and supination 
of 80 degrees, respectively.  X-rays indicated no evidence of 
a residual scaphoid fracture or any other pathology.  The 
examiner's diagnosis, in pertinent part, was history of left 
wrist injury and no evidence of any residual left wrist 
fracture.

The veteran was again afforded a VA compensation and pension 
examination in July 2003.  According to the veteran, the scar 
was not disfiguring, was not adherent to deeper structures, 
did not ulcerate or cause pain, and did not limit function.  
The examiner reported that there was no edema or significant 
keloid formation found.  A physical examination revealed a 
slightly protuberant white linear scar on the dorsal aspect 
of the left wrist measuring 2.0 x 0.2 cm (approximately 0.064 
square inches).  On the ventral left wrist was a 1.5 x 0.1 cm 
(0.0252 square inches) linear white scar with no adherence, 
no ulceration, and no protuberance.  The examiner indicated 
that the aggregate amount of scar in square inches was 0.0892 
square inches and that the total body surface area covered 
was less than 0.02 percent total body surface area.  The 
examiner further stated that the scar was slightly 
protuberant on the dorsal aspect, but that it was clearly not 
disfiguring, adherent to deeper structures, or ulcerative.  
There was slight dimpling on hyperextension of the left 
wrist, but this did not appear to limit function whatsoever 
for the veteran.  The examiner further indicated that the 
veteran had no complaints in this area.  The examiner 
diagnosed the veteran with ventral and dorsal left wrist 
scars, post surgery for fixation of left wrist fracture.  

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

The Board recognizes that there is a heightened obligation to 
assist the veteran in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  See O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a residual surgical 
scar, secondary to a left wrist fracture, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board notes that 38 C.F.R. § 4.118, governing 
disabilities of the skin, underwent revision effective August 
30, 2002. 

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where a law or regulation changes during the pendency 
of a claim or appeal, the Board must apply the version of the 
law that is more favorable to the claimant.  In VAOPGCPREC 7-
2003 (Nov. 19, 2003), the VA General Counsel held that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), expressly overruled the Court's holding in Karnas 
to the extent that decision allowed the retroactive 
application of a statute or regulation, where the statute or 
regulation did not expressly provide for retroactive 
application.  The Federal Circuit's decisions leading up to 
the decision in Kuzma clearly show that it was the intent of 
the Federal Circuit to overrule the holding in Karnas as it 
might be applied to any change in a statute or regulation.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see 
also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7804 (as in effect prior to August 30, 2002) provide for a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration or are poorly nourished 
and repeatedly ulcerated.  Other scars are rated based upon 
limitation of function of affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (as in effect prior to August 30, 2002).

Under the criteria for the evaluation of scars effective from 
August 30, 2002, scars, other than head, face, or neck, that 
are deep or that cause limited motion are rated as follows: 
area or areas exceeding 144 square inches (929 sq. cm.) are 
rated as 40 percent disabling; area or areas exceeding 72 
square inches (465 sq. cm.) are rated as 30 percent 
disabling; area or areas exceeding 12 square inches (77 sq. 
cm.) are rated as 20 percent disabling; and area or areas 
exceeding 6 square inches (39 sq. cm.) are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801. 
A deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (as 
in effect from August 30, 2002).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (as in effect from August 30, 2002).  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note 2 (as in effect 
from August 30, 2002).

Scars that are superficial and which are unstable, or painful 
on examination, are rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 and 7804 (as in effect from 
August 30, 2002).  A superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note 1 (as in effect from August 30, 
2002).

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect from August 30, 2002).

38 C.F.R. § 4.71a, Diagnostic Code 5215 pertains to the 
wrist.  Dorsiflexion (extension) of the wrist of the non-
dominant hand limited to less than 15 degrees is evaluated as 
10 percent disabling.  Palmar flexion of the non-dominant 
hand limited in line with the forearm is evaluated as 10 
percent disabling.  

Normal range of motion of the wrist is extension to 70 
degrees, flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal pronation of the forearm is 80 degrees 
and supination is 85 degrees.  

Analysis

At the outset, the Board notes that the veteran, who is 
right-handed, was assigned a noncompensable evaluation for 
his service-connected surgical scar of the left wrist, 
residual of a fracture, effective December 7, 2000.  After a 
careful review of the file, the Board finds that the 
preponderance is against the veteran's claim for a 
compensable evaluation for a surgical scar of the left wrist, 
residual of a fracture.
In reaching this determination, the Board has considered the 
regulations in effect both prior to and since August 30, 
2002.

With respect to the regulations in effect prior to August 30, 
2002, the Board notes that the examiner from the May 2001 VA 
examination reported that the veteran had a small surgical 
scar near the dorsum of the left wrist as well as on the 
radial side, which was not tender, swollen, or deformed.  As 
such, because the evidence does not show that the veteran has 
disfiguring scars of the head, face or neck, or second or 
third degree burn scars, a 10 percent rating is not warranted 
under Diagnostic Code 7800, 7801, 7802 (effective prior to 
August 30, 2002).  Similarly, because there is no evidence 
that the scars are superficial, poorly nourished, with 
repeated ulceration or that the scars are superficial, 
tender, and painful on objective examination, a 10 percent 
rating is also not warranted under Diagnostic Code 7803 or 
7804 (effective prior to August 30, 2002).  

The evidence of record also does not demonstrate that the 
veteran is entitled to a 10 percent rating under Diagnostic 
Code 7805 (effective prior to August 30, 2002), where scars 
are rated on limitation of function of the part affected.  In 
this case, the applicable Diagnostic Code is 5215, which 
pertains to the wrist.  Under this code, dorsiflexion 
(extension) of the wrist of the non-dominant hand limited to 
less than 15 degrees is evaluated as 10 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (effective prior to 
August 30, 2002).  The findings of the May 2001 VA 
examination do not reveal that the veteran's left, non-
dominant, wrist was limited in motion to less than 15 degrees 
in dorsiflexion.  Rather, he could dorsiflex and palmar flex 
to 75 degrees, respectively, which corresponds to essentially 
normal range of motion.  Thus, the Board finds that a 10 
percent rating in not warranted under Diagnostic Code 7805 
(effective prior to August 30, 2002).  

With respect to the regulations in effect since August 30, 
2002, the Board notes that the July 2003 VA examination found 
that the veteran's dorsal left wrist scar was 0.064 square 
inches and that the scar on the ventral left wrist was 0.0252 
square inches.  The examiner noted that the aggregate amount 
of scarring was 0.0892 square inches.  It was also reported 
that the scar did not cause pain, was not swollen, and was 
nonulcerating.  Further, the examiner noted that although the 
scar on the dorsal left wrist was slightly protuberant, it 
was not disfiguring and did not adhere to deeper structures.  
Thus, the Board finds that because the record does not 
demonstrate that the veteran's current residual scar is deep 
or causes limited motion and exceeds 6 square inches, 144 
square inches or greater, unstable, ulcerating, or painful on 
exam, the veteran is not entitled to a compensable rating 
under Diagnostic Codes 7801, 7802, 7803, or 7804 (effective 
since August 30, 2002).  The Board also notes that, because 
the veteran does not have disfigurement of the head, face or 
neck, a compensable rating is not warranted under Diagnostic 
Code 7800 (effective since August 30, 2002).

The Board has also considered whether the veteran would be 
entitled to a 10 percent evaluation under Diagnostic Code 
7805 (effective since August 30, 2002), which is rated on 
limitation of function of the affected part.  Again, the 
applicable Diagnostic Code is 5215, which pertains to the 
wrist.  Under this code, dorsiflexion (extension) of the 
wrist of the non-dominant hand limited to less than 15 
degrees is evaluated as 10 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (effective since August 30, 
2002).  The evidence of record does not demonstrate that the 
veteran experiences limitation of motion or function because 
of his scar.  In this regard, on examination in July 2003, 
the veteran indicated that the scar did not limit function.  
Moreover, the examiner indicated that although the veteran 
experienced slight dimpling on hyperextension of the wrist, 
it did not limit function whatsoever for the veteran, who had 
no complaints in that area.  Thus, the Board finds that the 
veteran is not entitled to a 10 percent evaluation under 
Diagnostic Code 7805 (as in effect since August 30, 2002).

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's residual left wrist scar under 
the regulations in effect since August 30, 2002.  However, 
the Board finds that no other diagnostic code provides for a 
higher rating.

Therefore, in light of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable rating for a surgical scar of the 
left wrist, residual of a fracture, and the claim must be 
denied.

Extraschedular Rating

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).


ORDER

Entitlement to an initial compensable evaluation for a 
surgical scar of the left wrist, residual of a fracture, is 
denied.



___________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


